NOT PRECEDENTIAL

              UNITED STATES COURT OF APPEALS
                   FOR THE THIRD CIRCUIT
                        ___________

                             No. 17-3439
                             ___________

                 BAYVIEW LOAN SERVICING LLC

                                    v.

   REZA FARZAN; MORTGAGE ELECTRONIC REGISTRATION
  SYSTEMS INC., as nominee for American Mortgage Network, Inc.,
      other as nominee for American Mortgage Network, Inc., MRS.
 REZA FARZAN, fictitious spouse of Reza Farzan; JOHN DOE#1-50,
      said names being fictitious, it being the intention of plaintiff to
     designate any and all occupants, tenants, persons or corporations,
if any, having or claiming an interest in or lien upon the premises being
    foreclosed herein; MARY ROE #1-50, said names being fictitious,
   it being the intention of plaintiff to designate any and all occupants,
if any, having or claiming an interest in or lien upon the premises being
                              foreclosed herein,

                            Reza Farzan,
                                   Appellant
             ____________________________________

           On Appeal from the United States District Court
                   for the District of New Jersey
              (D.N.J. Civil Action No. 3-17-cv-01796)
                 District Judge: Freda L. Wolfson
            ____________________________________

          Submitted Pursuant to Third Circuit LAR 34.1(a)
                          April 6, 2018
    Before: JORDAN, RESTREPO, and SCIRICA, Circuit Judges

                     (Opinion filed: May 1, 2018)
                            ___________
                                        OPINION *
                                       ___________

PER CURIAM

       Pro se appellant Reza Farzan appeals the District Court’s remand of his state court

foreclosure case to the Superior Court of New Jersey, Chancery Division in Monmouth

County. For the reasons that follow, we will affirm the District Court’s judgment to the

extent of our jurisdiction and dismiss the appeal in all other respects.

       In May 2016, appellee Bayview Loan Servicing LLC initiated a mortgage

foreclosure action against Farzan in state court. Bayview brought the foreclosure action

after Farzan defaulted on his mortgage payments for a property. The state court

ultimately granted summary judgment to Bayview on March 3, 2017, concluding that it

was entitled to foreclosure and possession of the property.

       Two weeks later, Farzan removed the matter to federal court. Bayview

subsequently moved to remand the case to state court. On November 3, 2017, the District

Court granted Bayview’s motion to remand based on its determination that it lacked

subject matter jurisdiction over the case. Farzan timely appealed while state court

proceedings resumed.

       We begin by noting our jurisdictional limits in reviewing a remand order. As

relevant here, 28 U.S.C. § 1447(d) provides that

       [a]n order remanding a case to the State court from which it was removed is

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
       not reviewable on appeal or otherwise, except that an order remanding a
       case to the State court from which it was removed pursuant to section . . .
       1443 of this title shall be reviewable by appeal or otherwise.

We thus have jurisdiction to review the District Court’s remand order to the extent that

Farzan argued that removal was proper under § 1443. See Davis v. Glanton, 107 F.3d
1044, 1047 (3d Cir. 1997). However, to the extent that Farzan challenges the District

Court’s remand order with respect to any bases for removal other than § 1443, we will

dismiss his appeal for lack of jurisdiction. See id.

       28 U.S.C. § 1443(1) permits removal of a pending state court action “[a]gainst any

person who is denied or cannot enforce in the courts of such State a right under any law

providing for the equal civil rights of citizens of the United States, or of all persons

within the jurisdiction thereof.” 1 It is “a narrow exception to the rule that a state court

action may be removed to a federal district court only if federal jurisdiction is evident on

the face of the plaintiff’s well-pleaded complaint.” See Davis, 107 F.3d at 1047.

       Removal under § 1443 “requires satisfaction of a two-pronged test: a state court

defendant must demonstrate both (1) that he is being deprived of rights guaranteed by a

federal law ‘providing for . . . equal civil rights’; and (2) that he is ‘denied or cannot

enforce’ that right in the courts” of the state.” Id. Specifically, for the first prong, a

defendant must demonstrate that the civil rights he or she asserts were denied are “in the

1
  Farzan does not allege that removal could have been proper under 28 U.S.C. § 1443(2)
and in any case that provision is inapplicable here. See 28 U.S.C. § 1443(2) (permitting
removal where a civil action has been initiated against a defendant “[f]or any act under
color of authority derived from any law providing for equal rights, or for refusing to do
any act on the ground that it would be inconsistent with such law.”).
                                              3
specific language of racial equality” rather than “phrased in terms of general application

available to all persons or citizens.” State of Ga. v. Rachel, 384 U.S. 780, 792 (1966).

For the second prong, it is “expected that the protection of federal constitutional or

statutory rights c[an] be effected in . . . state proceedings.” Johnson v. Mississippi, 421
U.S. 213, 219-20 (1975). Thus, a denial must usually be “manifest in a formal expression

of state law . . . such as a state legislative or constitutional provision, rather than a denial

first made manifest in the trial of the case.” Id. at 219 (internal quotation marks and

citation omitted).

       Farzan appears to have removed the case primarily because he disagrees with the

state court’s unfavorable decisions against him. As the District Court properly

concluded, Farzan has not identified any New Jersey law that would preclude him from

vindicating his federal rights or otherwise shown that the New Jersey courts could not

enforce those rights.

       Further, none of the federal rights Farzan invoked in his notice of removal

specifically provide for racial equality rather than rights generally applicable to all

persons. See, e.g., Rachel, 384 U.S. at 792-93 (contrasting laws specifically targeting

racial equality, such as the Civil Rights Act of 1964, with those that confer equal rights to

all, such as 42 U.S.C. § 1983 and the due process clause). As Farzan cannot meet either

prong for removal under 28 U.S.C. § 1443(1), we will affirm the District Court’s order to

the extent of our jurisdiction.


                                                4